Citation Nr: 1550562	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  10-02 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right foot disability, manifested by tingling and swelling, to include as a result of herbicide exposure.

2.  Entitlement to service connection for a left foot disability, manifested by tingling and swelling, to include as a result of herbicide exposure.

3.  Entitlement to service connection for a right hand disability, manifested by tingling and swelling, to include as a result of herbicide exposure.

4.  Entitlement to service connection for a left hand disability, manifested by tingling and swelling, to include as a result of herbicide exposure.

5.  Entitlement to service connection for a right arm disability, manifested by tingling and swelling, to include as a result of herbicide exposure.

6.  Entitlement to service connection for a left arm disability, manifested by tingling and swelling, to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REMAND

The Veteran served on active duty from May 1969 to March 1971.  He had service in the Republic of Vietnam from March 1970 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision on behalf of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The instant matters were previously before the Board in October 2013, at which time they were remanded for the Veteran to be afforded a VA examination to determine the nature and etiology of any hand, arm, or foot disorder manifested by the Veteran's complained of symptomatology.  Specifically, the examiner was requested to provide an opinion as to the likelihood that the Veteran has a hand, arm, or foot disorder manifested by symptoms such as tingling and swelling that is related to his period of service, to as a result of his presumed in-service exposure to herbicides.

The Board notes that in the instant case, the Veteran has reported experiencing symptoms of tingling and swelling in his feet, hands, and forearms since 1972.  In applying for VA disability compensation, the Veteran reported that he had received treatment related to such symptomatology beginning in 1977, but that the facility from which he initially received treatment had since closed and he had been informed that his records were destroyed.  He reported that in 2008, he was informed that results of an electromyography (EMG) were abnormal and that it was suggested that he was suffering from peripheral neuropathy.  VA treatment records dated in January 2008 do indicate a "mildly abnormal EMG."

The Veteran was afforded a VA examination in November 2013.  At that time, he reported the onset of bilateral hand numbness in 1972, which began to worsen in 1994, at which time he also developed bilateral foot numbness.  The Veteran described numbness and tingling from the mid-forearms to his hands and described a "sock-like" distribution of numbness in his legs and feet.  Symptoms attributable to a peripheral nerve condition were indicated to be numbness, paresthesias and/or dysesthesia in the upper and lower extremities.  The examiner then indicated, however, that the Veteran did not have peripheral neuropathy or a peripheral nerve condition, but did find there to be incomplete paralysis of the radial nerve, bilaterally, of the median nerve, bilaterally, of the ulnar nerve, bilaterally, and of the middle radicular group, bilaterally.  The examiner then referred to the abnormal results of the 2008 EMG, stating that there was evidence for bilateral chronic C6 and L5 radiculopathies without conclusive evidence of ongoing denervation.  Additional diagnostic testing was not conducted as part of the November 2013 examination.  

As to the requested opinion, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for that opinion, the examiner stated that "VA's requirement for the presumptive condition of peripheral neuropathy related to Agent Orange exposure maintains that the condition must be at least 10 [percent] disabling within one year of exposure to herbicides."  The examiner acknowledged the Veteran's lay assertions that his bilateral hand numbness started in 1972, but stated that "since there is no documentation of this onset and disability related to it, it is unlikely that his condition is secondary to herbicide exposure."

The agency of original jurisdiction (AOJ) then issued a deferred rating decision noting that the examiner did not provide a diagnosis or rationale regarding the Veteran's feet and legs, and requested that an addendum opinion be provided.  An addendum opinion was prepared in February 2014, but the examiner merely reiterated his previous opinion.  The AOJ then issued a supplemental statement of the case (SSOC) in April 2014 wherein service connection was denied for the Veteran's claimed disabilities.

The Veteran's VBMC file then contains an examination request report dated in September 2014 indicating that a peripheral neuropathy examination had been requested as part of the "Nehmer Review Project."  The Veteran's Virtual VA file contains an opinion report dated on October 7, 2015, wherein the reviewing clinician concludes that there is no evidence of early onset peripheral neuropathy found during the Veteran's Vietnam service or within one year of separation from service.

Overall, the Board finds that the evidence of record is insufficient for the Board to rely upon to fairly adjudicate the Veteran's service connection claims.  It is unclear from the record currently before the Board whether the Veteran's alleged symptomatology can be attributed to any clinical diagnoses.  Although the VA examiner stated that the Veteran did not have peripheral neuropathy or a peripheral nerve condition, the examiner did find there to be involvement of several nerve groups.  Further, regardless of whether service connection is found to be warranted on a presumptive basis, service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Indeed, the Board's prior remand directives did not limit the examiner's requested opinion to whether the Veteran had early onset peripheral neuropathy.  Rather, the Board requested that the examiner "provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that [the Veteran] has hand, arm, or foot disorders manifested by symptoms such as tingling and swelling as a result of service, to include early onset peripheral neuropathy as a result of herbicide exposure."  Accordingly, because the opinions obtained do not fully comply with the Board's remand directives, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any hand, arm, or foot disorder, manifested by symptoms of tingling and swelling.  

The claims folder and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies, to include an EMG or any other test necessary to determine whether the Veteran's symptoms of tingling and swelling can be attributed to a known clinical diagnosis, should be conducted and the examiner should review the results of any testing and include them in the report.

The examiner should provide an opinion as to the following:

a) does the Veteran suffer from peripheral neuropathy of the upper or lower extremities?  If so, is it at least as likely as not the Veteran's neuropathy is attributable to service, to include his conceded exposure to herbicides therein.  

b) can the Veteran's described symptoms of tingling and swelling in the hands, feet, and arms be attributed to any known clinical diagnoses other than peripheral neuropathy?  The examiner should set forth all diagnoses to which the Veteran's symptoms are attributable.  In doing so, the examiner should also review the findings contained in the November 2013 examination report indicating incomplete paralysis of the radial nerve, bilaterally, of the median nerve, bilaterally, of the ulnar nerve, bilaterally, and of the middle radicular group, bilaterally, and provide comment on the cause of the Veteran's incomplete paralysis of these nerve/nerve groups.

As to any diagnosed disability manifested by tingling and swelling in the hands, feet, and/or arms, please provide an opinion as to whether it is at least as likely as not that any such diagnosed disorder is related to the Veteran's period of active military service, to include his presumed exposure to herbicides.

c) if the Veteran's symptoms of swelling and tingling in the hands, arms, and/or feet cannot be attributed to any clinical diagnosis, this should be made clear in the examination/opinion report.

The examiner's opinions should be based upon both physical examination and consideration of the Veteran's documented history and assertions through review of the claims file.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of the diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

2.  After undertaking any other development deemed appropriate, the AOJ should review the record and re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

